The question is whether the work being done by the Larson Company's employee, at the time he was injured, was a part or process in the trade or business of the defendant, the MacDermid Company. We must abide by the finding, for it was not attacked. As I read it, it says quite plainly that the work the plaintiff was doing when he was injured was a part of the Larson Company's transportation job, and not a part or process in MacDermid's business. This being so, the King and Hoard cases are not applicable.